Citation Nr: 1522956	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The veteran testified at a June 2014 Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; the hearing transcript has been associated with the record.  


FINDINGS OF FACT

1.  In an unappealed August 1994 decision, the Board denied service connection for a low back disability.

2.  Evidence received since the August 1994 Board decision relates to an unestablished fact necessary to substantiate a claim for service connection for a low back disability. 

3.  Low back pain symptoms were noted in service, the Veteran is currently diagnosed with degenerative disc disease or arthritis of the lumbar spine, and he has had continuity of low back pain symptoms since service separation.


CONCLUSIONS OF LAW

1.  The August 1994 Board decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  The evidence received subsequent to the August 1994 Board decision is new and material to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine with disc bulge and spinal stenosis was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued January 2011 preadjudicatory notice to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, and VA and private medical records.  Although a VA examination was not conducted with respect to the claim to reopen service connection for, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c) (2014).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim.   For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Reopening Service Connection for a Low Back Disability

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The Board previously denied service connection for a low back disability in August 1994 because the evidence of record did not establish a nexus between the Veteran's low back disability and a complaint of low back pain shown in service.   The Veteran did not appeal the August 1994 Board decision and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  For these reasons, the Board finds that new and material evidence in this case must tend to establish a nexus between a currently diagnosed low back disability and service.

New evidence, relating to the claim for service connection for a low back disability, received subsequent to the August 1994 Board decision, includes the Veteran's lay statements, June 2014 Board hearing testimony, and updated VA and private treatment records.  In June 2014 Board hearing testimony, the Veteran indicated that his back disability got progressively worse since service separation, provided some additional details with respect to post-service back treatment he received in 1973, and identified an additional combat injury that he sustained in November 1966 during a rocket attack.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, supra.  Significantly, new VA medical records now provide a diagnosis of degenerative disc disease or arthritis, shown on August 2010 VA x-rays, and the Veteran contends that low back symptoms were progressive or continuous since service separation.  See Shade, 24 Vet. App. at 117.  Evidence of record dated prior to the August 1994 Board decision did not provide x-ray evidence of arthritis, and the Veteran was instead diagnosed with low back syndrome, a disc bulge, and spinal stenosis.  The Board finds that new evidence provides a current diagnosis of arthritis and relates to the unestablished fact of chronicity and continuity of low back symptomatology necessary to substantiate the claim for service connection.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  As the Board is granting service connection for a low back disability, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.  

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends in an October 2013 statement and in Board hearing testimony that his back disability is related to carrying a heavy radio on his back during combat duty in Vietnam, and that his back condition did not exist prior to service, but has been progressive since service separation.  He contends in prior DRO and Board hearing testimony in April 1990 and June 1992, and in current Board hearing testimony in June 2014 that he was treated for back pain in service in 1968, that post-service, he had continuous and intermittent back pain which, at the time, he had attributed to stress, and that he had sought treatment for back pain at Provident Hospital in Chicago, Illinois shortly after separation from service in 1973.  

The Veteran's DD 214 shows that he served in the Republic of Vietnam as a rifleman, and he is shown to have served in combat.  The Board finds that the Veteran's reports of carrying a heavy radio on his back during combat duty in Vietnam and of being thrown around during a November 1966 rocket attack are credible.  Service treatment records note that the Veteran was treated in July 1968 for pain traveling down the spine, chest pain, and pain in the eyes.  Service treatment records do not provide any details with respect to the Veteran's injury or symptoms in July 1968, nor was the Veteran able to recall details about his treatment as shown by prior April 1990 and June 1992 hearing testimony.  

The Veteran has currently diagnosed arthritis in the lumbar spine.  The Veteran has reported that he was hospitalized in 1973 for back spasms, also described as a temporary paralysis of the spine, at the Provident Hospital in Chicago, Illinois.  While the Veteran has indicated that the 1973 treatment records are no longer available, the Board finds that the Veteran is credible in identifying such treatment as his reports with regard to the initial post-service back treatment have been consistent throughout the record.  Medical evidence of record dated since 1985 identifies continued treatment for lumbar spine complaints, to include a herniated nucleus populous, disc bulge, spinal stenosis, and more recently, degenerative disc disease, diagnosed by August 2010 VA x-rays.  An August 2010 MRI showed a broad disc bulge and the Veteran was diagnosed with severe L4-L5 stenosis.

After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that a low back disability was incurred in service.  The Board finds that low back pain symptoms were noted in service.  Service treatment records show that the Veteran was treated for back pain in July 1968.  As the Veteran did not recall the details of such treatment, and has only identified potential sources of injury to the back in service (to include carrying a heavy radio during combat service and being thrown in a rocket attack in November 1966), but not chronic back pain, the Board finds that low back pain symptoms are not shown to be chronic in service.  The Board finds, however, that back symptoms were first noted in service, and resolving reasonable doubt in favor of the Veteran, continuity of such symptoms have been shown after service such that presumptive service connection is warranted under the provisions of 38 C.F.R. § 3.303(b).  

The Board finds that the evidence is, at least in equipoise, as to whether the Veteran experienced continuous symptoms of low back pain after service.  The Board finds that the Veteran is competent to identify the presence of low back pain symptoms since service separation.   The Veteran testified during a June 2014 Board hearing that back symptoms were progressive since service separation.  He indicated in April 1990 DRO hearing testimony, that while doing roofing work post-service, he noticed back pain, but attributed it to stress.  He indicated that later, after reviewing his service treatment records, he realized that back pain had been present since service.  The Veteran noted during April 1990 hearing testimony that he had no intercurrent injuries to the back, that he had not fallen off any roofs, and had not been in any automobile accidents.  The Veteran has consistently reported receiving initial treatment for the back at Provident Hospital in Chicago, Illinois just a few years after service in 1973.  In June 1992 Board hearing testimony, he indicated that he had the sudden onset of back pain in 1973 when he stopped short while driving, without specific injury to the back.  VA treatment records dated in July 1989 show that the Veteran reported having a 20 year history of intermittent low back pain; thus, dating his back pain to service.  The Board finds that the Veteran's statements with respect to his post-service back pain and treatment history are consistent and are further supported medical evidence identifying continuing treatment for back pain symptoms with a 20 year history of back pain noted in 1989.  Accordingly, the Board finds that his statements are credible.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran experienced continuous symptoms of low back pain after service separation.

Service treatment records identify treatment for back pain in 1968, less than one year prior to the Veteran's separation from service and the Board finds that the Veteran's statements and testimony with respect to having continuous symptoms of back pain after service separation are credible.  For these reasons, the Board finds that the weight of the evidence shows that low back pain symptoms were noted in service, and low back pain symptoms were continuous after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar spine degenerative disc disease with disc bulge and spinal stenosis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted.

Service connection for lumbar spine degenerative disc disease with disc bulge and spinal stenosis is granted.  




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


